OPINION — AG — (1) COUNTY COMMISSIONERS MAY NOT MAINTAIN THE ROADS AND STREETS WITHIN THE CORPORATE LIMITS OF A CITY OR TOWN EXCEPT TO THE EXTENT THAT SUCH ROADS OR STREETS CONSTITUTE A CONTINUATION OF THE COUNTY HIGHWAY SYSTEM, AND THEN ONLY IN ACCORDANCE WITH THE RELEVANT STATUTORY PROVISIONS. (2) THE COUNTY COMMISSIONERS MAY, HOWEVER, BY "AGREEMENT" WITH THE GOVERNING BODY OF THE MUNICIPALITY, PERFORM SUCH SERVICES IF THE MUNICIPALITY APPROPRIATES ITS OWN FUNDS FOR THE PURPOSE. (3) THE COUNTY COMMISSIONERS MAY USE FUNDS ALLOTTED UNDER THE SPECIAL FUEL TAX TO SURFACE AND RESURFACE ROADS DESIGNATED AS SCHOOL BUS ROUTES AND/OR MAIL ROUTES WHICH LIE WITHIN THE LIMITS OF AN INCORPORATED TOW OR TOWN OF LESS THAN 5,000 POPULATION. CITE: 11 Ohio St. 1961 117.2 [11-117.2], OPINION NO. 63-169 (JOSEPH MUSKRAT)